UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4468


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

NERY GUSTAVO RAMOS DUARTE, a/k/a El Diablo,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:10-cr-00308-AW-4)


Submitted:   July 31, 2014                 Decided:   August 14, 2014


Before WYNN and FLOYD, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed and remanded by unpublished per curiam opinion.


Matthew G. Kaiser, Justin Dillon, THE KAISER LAW FIRM PLLC,
Washington, D.C., for Appellant. Rod J. Rosenstein, United
States Attorney, Bonnie S. Greenberg, Andrea L. Smith, Assistant
United States Attorneys, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Nery Gustavo Ramos Duarte was found guilty after a

jury trial of conspiracy to distribute controlled substances,

conspiracy        to    import    controlled          substances      into     the     United

States, conspiracy to commit money laundering, and conspiracy to

smuggle     bulk       cash.     He     received      a    160-month     sentence.           On

appeal,      he        challenges       several           evidentiary        issues,      the

sufficiency of the evidence on all four of his convictions, and

the drug quantity attributed to him at sentencing.                               We affirm

the judgment, but remand for correction of a clerical error.

             In        2003,     Duarte     was       stopped      by     Arkansas        law

enforcement with approximately $1.1 million in cash stashed in a

secret compartment in a Chevy Tahoe that he was driving after

just   having      left    the    company        of   a    well   known       leader    of   a

significant drug distribution network based out of Guatemala.

The leader’s name was Napolean Villagran.                      The evidence at trial

also showed that in 2004, Duarte collected money and accepted

cars   as   payment       for    drug    debts    to      Villagran     and    transported

payments     to    Villagran       in     Guatemala.          Duarte    also     delivered

messages to co-conspirators Jose Sandoval and Marilyn Navas and

other distributors in the United States on Villagran’s behalf.

In 2006, Duarte negotiated a debt owed to Villagran by Navas and

offered her more drugs to sell to cover her debt.                                    Customs



                                             2
records were introduced that showed that Duarte reentered the

United States fifty-eight times over a ten-year period.

                                           I.

              Duarte       first    argues       that    co-conspirator            Marilyn

Navas’s statements during the recorded phone calls with Diego

Paredes and Duarte constituted inadmissible hearsay that was not

subject      to    the    co-conspirator        exception     to    the    hearsay       rule

under Rule 801(d)(2)(E) of the Federal Rules of Evidence.                            Under

this rule, “a statement of the defendant’s co-conspirator is

admissible        against    the   defendant       if   it    was    made       during    the

course of and in furtherance of the conspiracy.”                          United States

v. Shores, 33 F.3d 438, 442 (4th Cir. 1994) (internal quotation

marks omitted).           A co-conspirator’s statements come in “if the

court   finds       (i)    that    the   defendant      and    the       declarant       were

involved      in    a    conspiracy      with    each   other       at    the    time    the

statement was made; and (ii) that the statement was made in

furtherance of that conspiracy.”                   Id. (footnote omitted); see

Krulewitch v. United States, 336 U.S. 440, 442 (1949) (holding

that    an    out-of-court         statement      of    one    conspirator         may    be

admitted against his fellow conspirator only if the statements

were “made pursuant to and in furtherance of objectives of the

conspiracy charged”).

              Duarte correctly argues, and the Government concedes,

that the drug conspiracy was over when Navas made the recorded

                                            3
calls     because       she    was    at     that        time    cooperating         in   the

investigation.           See United States v. Pratt, 239 F.3d 640, 644

(4th Cir. 2001) (error to admit recorded telephone conversations

initiated by cooperating co-conspirators because they were not

statements    made        in    furtherance         of     the        conspiracy).        The

Government    also       concedes     that       Navas’s        side    of   the    recorded

conversations       is    inadmissible       under       Rule     801(d)(2)(E).           Both

parties acknowledge that Diego Paredes’ and Duarte’s portions of

the     conversation       would     be     admissible           as     opposing     party’s

statements under Fed. R. Evid. 801(d)(2)(A).

            We conclude that, even if Navas’s recorded statements

were not made in furtherance of the conspiracy as required by

Rule 801(d)(2)(E), or otherwise admissible, the admission of the

transcripts of the phone calls was harmless.                            See United States

v. Graham, 711 F.3d 445, 453 (4th Cir. 2013) (“The incorrect

admission    of     a     statement       under     the    coconspirator           statement

exclusion from the definition of hearsay is subject to harmless

error review.”).          “Erroneously admitted evidence is harmless if

a reviewing court is able to say, with fair assurance, after

pondering    all    that       happened     without        stripping         the   erroneous

action from the whole, that the judgment was not substantially

swayed by the error.”            United States v. Johnson, 587 F.3d 625,

637 (4th Cir. 2009) (internal quotation marks omitted).                                   The

contested recorded conversations were brief, conducted partly in

                                             4
code,    and    most     importantly,         were       supplemented       by       the    live

testimony of both Sandoval and Navas.                        Sandoval’s and Navas’s

live testimony was more substantial than the recordings.                                   There

was further evidence presented by the Government with expert

testimony      on   money      laundering         that    corroborated         that        Duarte

would    be    aware     of     both     the      drug     distribution          and       money

laundering      schemes.         And     finally,         there    was    uncontradicted

evidence that Duarte transported $1.1 million hidden in a secret

compartment in a vehicle that Duarte received at a residence

where    Duarte      interacted        with       co-conspirators           in    the       drug

distribution        network,      including          the     known       leader       of      the

organization.        We therefore conclude that the admission of the

recorded conversations, although erroneous, was harmless error.

                                           II.

              Duarte     challenges      the       district       court’s      decision       to

permit   expert      testimony     on     money      laundering       both       as    to    the

qualification       of   the    expert    and      the     need    for    the    testimony,

ultimately      contending       that     the       expert    acted       as     a     summary

witness.       The district court’s decision whether to admit expert

testimony is reviewed for abuse of discretion.                           F.C. Wheat Mar.

Corp. v. United States, 663 F.3d 714, 723 (4th Cir. 2011).                                   The

Government called William DeSantis, an Internal Revenue Service

(IRS) special agent, as an expert in money laundering.                                Although

the general rule is that testimony drawing legal conclusions

                                              5
should be excluded “when the legal regime is complex and the

judge determines that the witness’ testimony would be helpful in

explaining      it    to    the    jury,     the     testimony        may    be   admitted.”

United States v. Offill, 666 F.3d 168, 175 (4th Cir. 2011).

            Here,       the      prosecution        involved      a     complicated         drug

distribution network spanning Guatemala and the United States.

The organization used a variety of methods to return the cash

proceeds to Guatemala.               We conclude that the district court’s

findings   that       the     testimony      would     be    helpful        and   DeSantis’s

experience was sufficient to qualify him as an expert were not

an abuse of discretion.

                                             III.

            Next, Duarte asserts that, had he been permitted to

thoroughly      cross-examine          the    cooperating         witnesses         Navas    and

Sandoval concerning the penalties they would have faced if they

had not cooperated, he would have more completely demonstrated

their   motivation          to    provide    information          and    trial      testimony

adverse    to    him.         Though     the       court    did   not       allow    detailed

questioning      regarding         the     possible        sentences        the     witnesses

faced, the court did permit counsel to question the witnesses as

to whether they had secured a favorable bargain by assisting the

Government,      or    whether       the     Government      had      foregone       criminal

prosecution in exchange for their testimony.



                                               6
            A district court’s decision to limit cross-examination

is reviewed for abuse of discretion.                  United States v. Scheetz,

293 F.3d 175, 184 (4th Cir. 2002).                      Under the Confrontation

Clause, a defendant has the right to cross-examine witnesses who

are cooperating with the Government about potential sources of

bias.     United States v. Cropp, 127 F.3d 354, 358 (4th Cir.

1997).    However, the trial court retains the discretion to place

reasonable limits on cross-examination based on concerns about,

among     other      things,         harassment,         prejudice,        confusion,

repetition, or relevance.                 Delaware v. Van Arsdall, 475 U.S.

673,      678-79      (1986).              We    have        “upheld     restricting

cross-examination         to   the    minimum     and    maximum       penalties    the

cooperating        government        witness     was      facing,       whether     the

cooperating government witness was testifying to gain a reduced

sentence,    and    the    terms     of    his   plea    agreement      concerning    a

downward departure.”           Scheetz, 293 F.3d at 184 (citing United

States v. Ambers, 85 F.3d 173, 176-77 (4th Cir. 1996)).                              An

improper denial of an opportunity to examine a witness for bias

is subject to harmless error review.                    United States v. Turner,

198 F.3d 425, 430-31 (4th Cir. 1999).

            The record plainly reveals that, on cross-examination,

Duarte illustrated that the Government’s witnesses had motive to

present adverse testimony or to lie.                    Restricting counsel from

delving    into     the    particular       details     of    the   sentences      each

                                            7
witness potentially—but did not actually—face was an appropriate

discretionary limitation.           To have allowed further questioning

on this issue would have simply been cumulative and repetitive.

Therefore, the district court did not abuse its discretion in

imposing this limitation.           Scheetz, 293 F.3d at 185 (finding

district court did not abuse its discretion in limiting defense

counsel from questioning cooperating witnesses regarding their

Sentencing Guidelines ranges).

                                      IV.

            The   next    evidentiary       issue    Duarte         raises    is     the

admission   of    Navas’s      testimony    that    in   a     recorded      telephone

conversation the person that she referred to as “Diablo” was

Duarte.     Duarte    contends      that    the    alias       of   Diablo     had    no

evidentiary value, that it did not connect him to any piece of

evidence in the case, and the Government did not prove that it

was Duarte’s alias; therefore, he claims the nickname should

have been excluded.           The Government argues that Navas was only

questioned about the name to identify that she was speaking with

Duarte and that counsel did not make a timely objection to the

identification.          We    ordinarily     review       a    district      court’s

decision to admit evidence for abuse of discretion.                       See United

States v. Medford, 661 F.3d 746, 751 (4th Cir. 2011).                              With

respect to the admission of uncontested evidence, the decision

of the district court is reviewed only for plain error.                         United

                                       8
States        v.     Brewer,       1    F.3d       1430,       1434          (4th       Cir.       1993). *        We

conclude           the     district         court       did        not       commit          plain    error        in

admitting the uncontested evidence identifying that Navas was

referring to Duarte when she called him Diablo.

                                                        V.

                    Duarte       argues        that      the        cumulative               effect       of      the

challenged district court evidentiary ruling errors deprived him

of   a       fair        trial    and       requires          reversal.                 “Pursuant         to      the

cumulative error doctrine, the cumulative effect of two or more

individually harmless errors has the potential to prejudice a

defendant           to    the     same      extent       as    a     single            reversible         error.”

United        States       v.     Hager,          721   F.3d        167,          204       (4th    Cir.       2013)

(citations           omitted),          cert.       denied,          134          S.    Ct.     1936      (2014).

Generally,           if    a     court      “determine[s]                .    .    .     that      none      of    [a

defendant’s]              claims       warrant          reversal             individually,”             it      will

“decline            to     employ        the       unusual          remedy             of     reversing           for

cumulative error.”                  United States v. Fields, 483 F.3d 313, 362

(5th         Cir.    2007).            In    Hager,          the    court          concluded          that        the

harmless           errors        present       “were         not    widespread               of     prejudicial

enough        to     have       fatally        infected        [the           defendant’s]            trial       or

sentencing           hearing.”              561    F.3d       at    204.               The    same    situation

exists here.              Although there was one error in admitting Navas’s

         *
             Duarte did not object below.



                                                         9
recorded telephone conversations after she began cooperating in

the investigation, we determined it to be harmless.                            The record

does   not     demonstrate      that        there    were    other     harmless       errors

present that fatally infected the trial.                          We will not reverse

the convictions for cumulative error.

                                             VI.

             Duarte     argues       that    the     Government      failed     to    adduce

sufficient evidence to support his convictions.                           “A defendant

challenging the sufficiency of the evidence . . . bears a heavy

burden.”       United States v. Beidler, 110 F.3d 1064, 1067 (4th

Cir. 1997) (internal quotation marks omitted).                        The jury verdict

must be sustained when “there is substantial evidence in the

record,      when     viewed    in     the     light       most    favorable         to     the

government.”         United States v. Jaensch, 665 F.3d 83, 93 (4th

Cir.   2011)      (internal     quotation          marks    omitted).         “Substantial

evidence     is     evidence   that     a    reasonable       finder     of    fact       could

accept as adequate and sufficient to support a conclusion of a

defendant’s guilt beyond a reasonable doubt.”                           Id. (alteration

and internal quotation marks omitted).

             To obtain a conviction for conspiracy to possess with

the intent to distribute a controlled substance, “the Government

must prove the following essential elements: (1) an agreement

between two or more persons to engage in conduct that violates a

federal      drug     law;     (2)     the     defendant’s         knowledge         of    the

                                              10
conspiracy;     and    (3)   the    defendant’s     knowing        and     voluntary

participation in the conspiracy.”               United States v. Green, 599

F.3d 360, 367 (4th Cir. 2010).             A defendant may be convicted of

conspiracy without knowing all of its details, as long as he

enters    the   conspiracy    understanding       that   it   is    unlawful      and

willfully joins in the plan at least once.                    United States v.

Burgos, 94 F.3d 849, 858 (4th Cir. 1996) (en banc).                      “[T]he fact

that a conspiracy is loosely-knit, haphazard, or ill-conceived

does not render it any less a conspiracy—or any less unlawful.”

Id.     The court reverses for insufficient evidence only in “the

rare case where the prosecution’s failure is clear.”                        Beidler,

110 F.3d at 1067 (internal quotation marks omitted).                        We have

reviewed the evidence and find that, viewing the evidence in the

light    most   favorable    to    the    Government,    substantial        evidence

supports all four counts of conviction.

                                         VII.

            Finally, Duarte argues that the district court erred

in    attributing     sixty-four     kilograms     of    cocaine     to     him   for

purposes of calculating the Sentencing Guidelines range based on

the amount of cash found in the Chevy Tahoe.                       The Government

contends that the court properly attributed the total amount of

cash in the Tahoe and converted it to the quantity of drugs

associated with the amount.



                                          11
            “[T]he       government          must     prove     the       drug     quantity

attributable to a particular defendant by a preponderance of the

evidence.”       United States v. Bell, 667 F.3d 431, 441 (4th Cir.

2011).     We     review       the       district    court’s    calculation         of    the

quantity of drugs attributable to a defendant for sentencing

purposes for clear error.                  United States v. Crawford, 734 F.3d

339, 342 (4th Cir. 2013), cert. denied, 134 S. Ct. 1528 (2014);

see also United States v. Perez, 609 F.3d 609, 612 (4th Cir.

2010)    (when    assessing          a    challenge    to     the    district      court’s

application      of     the     Guidelines,         this    court       reviews     factual

findings for clear error and legal conclusions de novo).                                Under

this standard, we will reverse the district court’s finding only

if it is “left with the definite and firm conviction that a

mistake    has    been        committed.”           Crawford,       734     F.3d   at     342

(internal quotation marks and citation omitted).

            When determining facts relevant to sentencing, such as

approximated      drug    quantity,         courts    are     allowed      to    “‘consider

relevant information without regard to its admissibility under

the rules of evidence applicable at trial, provided that the

information has sufficient indicia of reliability to support its

probable accuracy.’”             Crawford, 734 F.3d at 342 (quoting U.S.

Sentencing Guidelines Manual § 6A1.3(a) (2010).                           “Where there is

no drug seizure . . . the sentencing judge shall approximate the

quantity   of     the    controlled         substance.      .   .   .     The    judge    may

                                              12
consider,     for     example,      the    price           generally     obtained       for    the

controlled substance . . . .”               USSG § 2D1.1 cmt. n.5.

              At     sentencing,           the         district         court         attributed

sixty-three or sixty-four kilograms of cocaine to Duarte.                                      The

district court used the seized amount of $1.1 million and, based

on the testimony of a cooperating witness, determined that a

kilogram      of    cocaine    at    the        time        of   the     seizure      sold     for

approximately         $17,000-$18,000.                     The    district          court     then

converted     the     money    seized       into       the       applicable         quantity   of

drugs, and found the base offense level to be thirty-six under

USSG § 2D1.1.         In so finding, the district court determined that

Duarte had knowledge of the money, and even if the exact amount

was    not    known    to     Duarte       at        the    time,      it     was     reasonably

foreseeable to him.           The court also determined that Duarte was

more than a mere courier when it denied Duarte’s argument that

he should receive a lesser role adjustment.                             The court believed

that   Duarte       “was     the    eyes     and       ears       of    the    head     guy    in

Guatemala.”

              Duarte argues that he should not be accountable for

the converted amount of cash, because the Government did not

prove that he knew how much cash was secreted in the vehicle,

the Government’s expert testified that couriers frequently do

not know the quantity of money that they are asked to carry, and

despite      the    police    surveillance             of     the      Tahoe    and    Duarte’s

                                                13
presence around it, the Government did not present testimony

that Duarte ever looked in the compartment prior to leaving with

the vehicle.

               The   court     followed       the   procedure        outlined    in    the

Guidelines when there is no drug seizure.                      See United States v.

Kiulin, 360 F.3d 456, 461 (4th Cir. 2004) (district court did

not clearly err in calculating drug quantity by converting cash

to its drug equivalent).           Further, “actual knowledge of the type

or quantity of contraband is not critical to the drug quantity

determination.”         United States v. Fullilove, 388 F.3d 104, 108

(4th Cir. 2004).          Even if the Government did not prove actual

knowledge,       the    evidence        in    the     record        demonstrated      that

sixty-three to sixty-four kilograms of cocaine was reasonably

foreseeable considering the scope of the organization and the

amount    of    money    that    Duarte       was    aware     of    flowing    back    to

Guatemala.       Therefore, there was no clear error.

               Accordingly, we affirm the judgment but remand to the

district court for the limited purpose of correcting a clerical

error.    In its written judgment, the district court erroneously

lists the sentence for count four to run consecutively to the

sentences for counts one, two, and three.                       However, the clear

oral pronouncement at sentencing indicated all counts are to run

concurrently.          Where    there    is    a    conflict    between    a    district

court’s   written       judgment    and       its    oral    pronouncement       of    the

                                             14
sentence,     the    oral    sentence     controls.           United    States    v.

Osborne, 345 F.3d 281, 283 n.1 (4th Cir. 2003) (citing United

States v. Morse, 344 F.2d 27, 30 n.1 (4th Cir. 1965)).                            The

remedy for such a conflict is to remand to the district court

with instructions to correct the written judgment to conform to

the oral sentence.          Morse, 344 F.2d at 30-31 & n.1.                For the

foregoing     reasons,      we   affirm    the   judgment      but    remand     with

instructions    to    correct     the   written   judgment      to     reflect    the

district court’s oral pronouncement of Duarte’s sentence.                         We

dispense    with     oral    argument      because     the    facts     and    legal

contentions    are    adequately     presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                        AFFIRMED AND REMANDED




                                          15